Exhibit 10.1

Second Amendment to Contract

September 27, 2007




SECOND AMENDMENT  TO CONTRACT FOR THE SALE AND

PURCHASE OF REAL ESTATE




This SECOND AMENDMENT TO CONTRACT FOR THE SALE AND PURCHASE OF REAL ESTATE
(hereinafter referred to as  Second Amendment ) is made and entered into this
the 27th day of September, 2007, by and between JACK DAY PERRY, SR., ELIZABETH
BARTON PERRY, JACK DAY PERRY, JR. AND VICKI PERRY MAUNEY (Vicki Perry Mauney is
the same person as Vicki Perry Harrell, (hereinafter referred to collectively as
 Sellers ) and MYRIAD WORLD RESORTS OF TUNICA, LLC, a Mississippi limited
liability company, (hereinafter referred to as  Purchaser ), collectively
referred to as  Parties.   MYRIAD ENTERTAINMENT AND RESORTS, INC. ( Myriad
Entertainment ), CODY HARRELL and JAMES MCCLURE, SR. join in solely and only for
the express purposes listed and outlined herein.

 

WHEREAS, the Sellers and Purchaser have previously entered into that certain
Contract for the Sale and Purchase of Real Property dated April 25, 2007 (the
 Original Contract ); and




WHEREAS, the Sellers and Purchaser have previously entered into that certain
First Amendment to Contract for the Sale and Purchase of Real Estate dated July
27, 2007 (the  First Amendment ); and




WHEREAS, the Parties desire to enter into this Second Amendment in order to
amend certain provisions of the Original Contract and the First Amendment; and




Now therefore, for and in consideration of  Ten Dollars ($10.00), the mutual
covenants, conditions and promises contained herein, and in reliance on the
representation of the Purchaser that a lender has assured Purchaser (subject to
its due diligence) that it will fund the land takedown at the purchase price and
may be involved in providing equity for the project, the parties do hereby
contract as follows:




WITNESSETH:




1.

Paragraph 24 is hereby amended to add a new Paragraph 24 (e) as follows:




24 (e).

Additional stock consideration: At closing, Myriad Entertainment and Resorts,
Inc. (hereinafter  Myriad Entertainment ) shall cause to be issued and delivered
300,000 shares of its Common Stock.  This is in addition to the stock being
issued pursuant to Paragraph 24 (a).  The additional 300,000 shares shall be
issued to the individuals/entities as directed in writing by Jack Day Perry, Sr.
at closing.  The additional 300,000 shares shall be subject to all provisions of
Paragraph 24.  If no written direction is given, the stock shall be issued 40%
to Jack Day Perry, Sr., 20% to Elizabeth B. Perry, 20% to Jack Day Perry, Jr.,
and 20% to Vicki P. Mauney.




2.

Paragraph 3 of the Original Contract is amended as follows:




Closing Date:  This transaction shall close on or before Thursday, November 15,
2007 at 3:00 p.m. (the  Closing Date ) at  Dulaney Law Firm, L.L.P., 986 Harris
Street, P.O. Box 188, Tunica, MS  38676, or other such place as is mutually
agreed upon by the parties.  If the Purchaser desires to close this transaction
prior to the closing date, then Purchaser shall give Sellers written notice at
least ten (10) days prior to the desired closing date which notice shall state
the desired closing date.




Sellers shall pay for the preparation of the Deed.   Purchaser shall pay for the
cost of recording the Deed.  Sellers and Purchaser shall each pay their own
attorney s fees and other expenses incurred in connection with this transaction.




3.

Except as specifically provided for above, all other terms, conditions and
provisions of the Original Contract remain the same and are not amended and/or
modified hereby.




[remainder of page intentionally left blank.]





--------------------------------------------------------------------------------

Myriad - Perry, et al.

Second Amendment to Contract

September 27, 2007




Witness our signatures on the day and year as first above written and by signing
this Contract each party represents to the Party opposite that this contract has
been read in its entirety and all terms, conditions, covenants and obligations
are fully understood. Myriad Entertainment, Cody Harrell and James McClure, Sr.
join herein to consent and agree to the Second Amendment.




 

MYRIAD WORLD RESORTS OF TUNICA, LLC

 

 

 

By  /s/ Nicholas A. Lopardo

 

Nicholas A. Lopardo, Manager

 

 

 

By /s/ John Meeske

 

John Meeske, CEO

 

 

 

MYRIAD ENTERTAINMENT AND RESORTS, INC.

 

 

 

By /s/ Nicholas A. Lopardo

 

Nicholas A. Lopardo, Chairman of the Board

 

 

 

By /s/ John Meeske

 

John Meeske, CEO

 

 

 

/s/ Jack Day Perry, Sr.

 

Jack Day Perry, Sr.

 

 

 

/s/ Elizabeth Barton Perry

 

Elizabeth Barton Perry

 

 

 

/s/ Jack Day Perry, Jr.

 

Jack Day Perry, Jr.

 

 

 

/s/ Vicki Perry Mauney

 

Vicki Perry Mauney

 

 

 

/s/ Cody Harrell

 

Cody Harrell

 

 

 

/s/ James McClure, Sr.

 

James McClure, Sr.

















--------------------------------------------------------------------------------

STATE OF MISSISSIPPI

COUNTY OF TUNICA




Personally appeared before me, the undersigned authority in and for said County
and State, the above named Jack Day Perry, Sr., who acknowledged that he signed
and delivered the foregoing instrument on the day and year therein mentioned.




Given under my hand and official seal, this the _____ day of September, 2007.




                                                             

Notary Public




My Commission Expires:                           




STATE OF MISSISSIPPI

COUNTY OF TUNICA




Personally appeared before me, the undersigned authority in and for said County
and State, the above named Elizabeth Barton Perry, who acknowledged that she
signed and delivered the foregoing instrument on the day and year therein
mentioned.




Given under my hand and official seal, this the ______ day of September, 2007.




                                                             

Notary Public




My Commission Expires:                           




STATE OF MISSISSIPPI

COUNTY OF __________________




Personally appeared before me, the undersigned authority in and for said County
and State, the above named Jack Day Perry, Jr., who acknowledged that he signed
and delivered the foregoing instrument on the day and year therein mentioned.




Given under my hand and official seal, this the ______ day of September, 2007.




                                                              

Notary Public




My Commission Expires:                           














--------------------------------------------------------------------------------

STATE OF MISSISSIPPI

COUNTY OF  __________________                                 




Personally appeared before me, the undersigned authority in and for said County
and State, the above named Vicki Perry Mauney, who acknowledged that she signed
and delivered the foregoing instrument on the day and year therein mentioned.




Given under my hand and official seal, this the ______ day of September, 2007.




                                                             

Notary Public




My Commission Expires:                           




STATE OF MISSISSIPPI

COUNTY OF TUNICA




Personally appeared before me, the undersigned authority in and for said County
and State, the above named Nicholas A. Lopardo, the Manager of the above named
Myriad World Resorts of Tunica, LLC., a Mississippi Limited Liability Company
and acknowledged that on behalf of said limited liability company, and in its
name, being duly authorized so to do, he signed the foregoing instrument  and
delivered said instrument on the day and year therein mentioned.




GIVEN under my hand and official seal, this the _____ day of September, 2007.




                                                              

Notary Public




My Commission Expires:                                             







STATE OF MISSISSIPPI

COUNTY OF TUNICA




Personally appeared before me, the undersigned authority in and for said County
and State, the above named John Meeske, CEO of the above named Myriad World
Resorts of Tunica, LLC., a Mississippi Limited Liability Company and
acknowledged that on behalf of said limited liability company, and in its name,
being duly authorized so to do, he signed the foregoing instrument  and
delivered said instrument on the day and year therein mentioned.




GIVEN under my hand and official seal, this the _____ day of September, 2007.




                                                              

Notary Public




My Commission Expires:





--------------------------------------------------------------------------------

STATE OF MISSISSIPPI

COUNTY OF TUNICA




Personally appeared before me, the undersigned authority in and for said County
and State, the above named Nicholas A. Lopardo, the Chairman of the above named
Myriad Entertainment and  Resorts, Inc., a Delaware Corporation and acknowledged
that on behalf of said limited liability company, and in its name, being duly
authorized so to do, he signed the foregoing instrument  and delivered said
instrument on the day and year therein mentioned.




GIVEN under my hand and official seal, this the _____ day of September, 2007.




                                                                   

Notary Public




My Commission Expires:                                             




STATE OF MISSISSIPPI

COUNTY OF TUNICA




Personally appeared before me, the undersigned authority in and for said County
and State, the above named John Meeske, CEO of the above named Myriad
Entertainment and  Resorts, Inc., a Delaware Corporation and acknowledged that
on behalf of said limited liability company, and in its name, being duly
authorized so to do, he signed the foregoing instrument  and delivered said
instrument on the day and year therein mentioned.




GIVEN under my hand and official seal, this the _____ day of September, 2007.







                                                                      

Notary Public




My Commission Expires:                                             




STATE OF MISSISSIPPI

COUNTY OF TUNICA




Personally appeared before me, the undersigned authority in and for said County
and State, the above named Cody Harrell, who acknowledged that he signed and
delivered the foregoing instrument on the day and year therein mentioned.




Given under my hand and official seal, this the _____ day of September, 2007.







                                                             

Notary Public




My Commission Expires:                           





--------------------------------------------------------------------------------

STATE OF MISSISSIPPI

COUNTY OF   __________________                                   




Personally appeared before me, the undersigned authority in and for said County
and State, the above named James McClure, Sr., who acknowledged that he signed
and delivered the foregoing instrument on the day and year therein mentioned.




Given under my hand and official seal, this the _____ day of September, 2007.

 

                                                             

Notary Public

My Commission Expires:                           






